11/16/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 21-0221


                                       DA 21-0221
                                    _________________



 IN THE MATTER OF:

 D.H.,                                                          ORDER

               A Youth in Need of Care.


                                    _________________

         Upon consideration of Appellant’s motion for extension of time and good cause
appearing,
         IT IS HEREBY ORDERED that Appellant is grant an extension of time to and
including December 16, 2021, within which to prepare, file, and serve Appellant’s reply
brief.
         No further extensions will be granted.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                             November 16 2021